UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              11/14/2019
 J&J SPORTS PRODUCTIONS,                                      :
                                            Plaintiff,        :
                                                              :   19 Civ. 3103 (LGS)
                            -against-                         :
                                                              :   OPINION & ORDER
 EDDIE HERNANDEZ, ET AL.,                                     :
                                                              :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, per the Court’s August 6, 2019 Case Management Plan and Scheduling

Order (“CMP”) (Dkt. No. 36), fact discovery closed October 30, 2019, and the case is scheduled

for a final pre-motion conference on November 19, 2019. As stated in that order, if timely pre-

motion letters are not filed, the conference will be cancelled, no dispositive motions will be

accepted and the case will be set for trial;

        WHEREAS, on August 6, 2019 (Dkt. No. 35), the Court referred this matter for

settlement purposes only to Magistrate Judge Parker, and noted on the CMP that “the parties

shall be referred now for a settlement conference, and may schedule a time far enough out that

they can complete any necessary discovery to facilitate settlement.”

        WHEREAS, the parties’ letters at Dkt. Nos. 61 and 61-1, addressed to Judge Parker --

regarding rescheduling a November 26, 2019, settlement conference -- state that the parties have

not yet completed discovery and that Defendants have been unresponsive to Plaintiff’s discovery

requests. It is hereby

        ORDERED that the deadlines in the Court’s August 6, 2019 Order (Dkt. No. 36), remain

in effect; settlement discussions and motions do not stay case deadlines. Nevertheless, in light of
the anticipated settlement conference, the November 19, 2019, 10:30 a.m. pre-motion conference

is adjourned until December 17, 2019, at 10:30 a.m. The parties are reminded that they must

file any pre-motion letters, proposing dispositive motions, at least two weeks in advance.



Dated: November 14, 2019
       New York, New York




                                                2
